Order filed October 16, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00907-CV
                                    ____________

IN THE ESTATE OF FOREST BENNETT SMITH, DECEASED, Appellant


                    On Appeal from the Probate Court No. 4
                            Harris County, Texas
                      Trial Court Cause No. 428751-401

                                     ORDER

      Appellant’s brief was due September 25, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 31, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM